Citation Nr: 1444607	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1958 to February 1981.  He died in January 2011, and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, prior to his death, the Veteran perfected an appeal as to the denial of service connection for COPD, as well as numerous other issues.  However, following the Veteran's death and her substitution as claimant, the appellant submitted a December 2012 substantive appeal (VA Form 9) in which she limited her appeal to the denial of service connection for COPD.  Therefore, the other issues are effectively withdrawn and the only issue properly before the Board is entitlement to service connection for COPD.

In June 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  At such time, the record was held open for 60 days until August 5, 2014, to allow the appellant to submit additional evidence.  As such, in July 2014, the appellant via her representative submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition, the appellant has a Virtual VA electronic claims file.  A review of the documents in Virtual VA reveals that, with the exception of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The appellant contends that service connection for the Veteran's COPD is warranted as she believes that such was the result of his exposure to toxic chemicals or fumes while he performed airplane maintenance or mechanics during service.  

As an initial matter, the Board finds that a remand is necessary in order to obtain the Veteran's service personnel records as such may offer a more thorough description of his military duties, to include those that may have exposed him to toxic chemicals or fumes. 

Additionally, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the record shows that the Veteran last received VA medical treatment from the Charleston, South Carolina, VA Medical Center (VAMC) in May 2010.  Furthermore, the record reflects that the appellant submitted a July 2014 medical opinion from the Veteran's treating physician, Dr. Abinsay of the Marion Medical Group.  However, the record contains treatment records only up to October 2009 from Dr. Abinsay or the Marion Medical Group.  Therefore, on remand, the appellant should be given another opportunity to identify any additional, outstanding VA or non-VA treatment records referable to the appeal.  Thereafter, all identified records, to include VA treatment records dated from May 2010 to January 2011, and from Dr. Abinsay and/or the Marion Medical Group from October 2009 to the present, should be obtained for consideration in her appeal.

Finally, the Board finds that remand is necessary to obtain a medical opinion to determine the nature and etiology of the Veteran's COPD.  At the June 2014 hearing, the appellant testified that the Veteran told her that he had complained about chest pain to military doctors during service, that he experienced shortness of breath since about 1981, that he could not walk distances or run because of his shortness of breath, and that he had been exposed to various chemicals while performing airplane maintenance or mechanics work during service.  See Hearing Transcript at 3, 5-7, 9.  She also discussed the Veteran's history of smoking.  Id. at 4, 5, 8.  Subsequently, the appellant submitted a July 2014 letter from the Veteran's treating physician, Dr. Abinsay, stating that the Veteran suffered from multiple medical problems, including COPD, and enumerating possible risk factors for COPD, including tobacco-smoking and occupational exposures, including organic and inorganic dusts, chemical agents, and fumes.  

Although the July 2014 letter suggests a possible connection between the Veteran's alleged in-service chemical exposure and his COPD, such opinion is insufficient to support a grant of service connection as it is speculative in nature.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

Therefore, a remand is necessary to obtain a VA opinion so as to determine the nature and etiology of the Veteran's COPD in light of the appellant's testimony regarding the Veteran's alleged in-service exposure to chemicals and the July 2014 physician's letter suggesting that the Veteran's COPD may be due to his military service.  A medical opinion is also necessary to determine the significance, if any, of the Veteran's extensive history of smoking, as frequently shown by the Veteran's medical records showing that he smoked about 2 to 3 packs a day for 20 years or more.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the appellant (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, request any outstanding medical records pertaining to any treatment received by the Veteran for his COPD, including from Dr. Abinsay and/or the Marion Medical Group since October 2009.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

3.  Obtain all VA treatment records pertaining to the Veteran's COPD from the Charleston VAMC dated from May 2010 to January 2011.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After all outstanding records have been associated with the record, arrange to have the record forwarded to an appropriate medical professional for review.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following a review of the record, to include the appellant's testimony at the June 2014 Board hearing and Dr. Abinsay's June 2014 opinion, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD had its onset during or is otherwise related to his military service, to include the Veteran's alleged exposure to chemicals and fumes while performing airplane maintenance or mechanics work in service.  In rendering such opinion, the examiner should specifically consider the appellant's testimony regarding the Veteran's complaints of chest pain in service, his shortness of breath since 1981, and his inability to walk distances or run.  Additionally, the examiner should consider and address the significance, if any, of the Veteran's extensive history of smoking as documented in the medical evidence of record. 

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



